DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 20, respectively, of U.S. Patent No. US11113786 (Application No. 16/722,425). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the above indicated claims of the instant application are anticipated by the respective claimed limitations in the above indicated claims of U.S. Patent No. US11113786. See the claim anticipation mapping below.

Instant application
claims 1, 19 and 20
Patent US11113786
claims 1, 17 and 20
1
1
19
17
20
20




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 9, 19 and 20 recite limitation “P=└(C2<<8)+128.64+32)/64┘”. It is described in [0166] of the specification that 2^13 =128.64. This expression is confused. It appears to read 2^13 = 2^7 x 2^6 = 128 x 64. In the claim, however, “128.64” may mean a numerical number, or loosely mean the expression 2^7 x 2^6 = 128 x 64, or others. The ambiguity from the possible meanings of “128.64” renders the claim indefinite. The claims also recite symbols “>>” and “<<”. While these symbols appear to indicate right-shift and left-shift operations, respectively, they can also mean a “much greater than sign” and a “much less than sign”, respectively. Clarifications are needed.

Claim 4 recites limitation “p=└(E0.(64−i)+E1.i+32)/64┘”. It is unclear what “E0.(64−i)+E1.i+32” exactly mean. “E0.(64−i)+E1.i+32” appears to mean “E0,(64−i)+E1,i+32” where (64−i) is the index of E0, and i+32 is the index of E1. Clarifications are needed.

Claim 5 recites limitation “C2=C0.(64−i)+C1.i”. It is unclear what “C0.(64−i)+C1.i” exactly mean. “C0.(64−i)+C1.i” appears to mean “C0,(64−i)+C1,i” where (64−i) is the index of C0, and i is the index of C1. Clarifications are needed.

Claim 7 recites limitation “C2=C1.i”. It is unclear what “C1.i” exactly mean. “C1.i” appears to mean “C1,i” where i is the index of C1. Clarifications are needed.

Claim(s) 2-3, 6, 8 and 10-18 is/are rejected under 112(b) for the same reason as given in their respective base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				11/6/2022